Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 21-38 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 702, 704, 706, 708, from Figure 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “710” has been used to designate both “a partner” (para. [0043], Fig. 6) and “store stimulation mappings” (Fig. 7). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 34-35 are objected to because of the following informalities:  
Claim 34, line 1 recites “the stimulation mapping” and Examiner suggests --the stimulation mappings-- because there have been a plurality of stimulation mappings previously recited. Furthermore, Examiner suggests --at least one of the stimulation mappings-- or --each of the stimulation mappings-- to clarify how many of the plurality of stimulation mappings are being referred to.  
Claim 35, line 3 recites “a user” and Examiner suggests --the user-- because “a user’s body” has already been recited in line 2. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, line 1 recites “The vibration device of claim 1” which is confusing because claim 1 has been cancelled. Thus, it is unclear what limitations are being included in claim 22. For purposes of examination, claim 22 has been interpreted to depend from claim 21.
Claim 23, line 1 recites “The vibration device of claim 1” which is confusing because claim 1 has been cancelled. Thus, it is unclear what limitations are being included in claim 23. For purposes of examination, claim 23 has been interpreted to depend from claim 21.
Claim 24, line 1 recites “The vibration device of claim 3” which is confusing because claim 3 has been cancelled. Thus, it is unclear what limitations are being included in claim 24. For purposes of examination, claim 24 has been interpreted to depend from claim 23.
Claim 25, line 1 recites “The vibration device of claim 3” which is confusing because claim 3 has been cancelled. Thus, it is unclear what limitations are being included in claim 25. For purposes of examination, claim 25 has been interpreted to depend from claim 23.
Claim 26, line 1 recites “The vibration device of claim 1” which is confusing because claim 1 has been cancelled. Thus, it is unclear what limitations are being included in claim 26. For purposes of examination, claim 26 has been interpreted to depend from claim 21.
Claim 27, line 1 recites “The vibration device of claim 1” which is confusing because claim 1 has been cancelled. Thus, it is unclear what limitations are being included in claim 27. For purposes of examination, claim 27 has been interpreted to depend from claim 21.
Claim 28 line 1 recites “The vibration device of claim 7 which is confusing because claim 7 has been cancelled. Thus, it is unclear what limitations are being included in claim 28. For purposes of examination, claim 28 has been interpreted to depend from claim 27.
Claim 29, line 1 recites “The vibration device of claim 8” which is confusing because claim 8 has been cancelled. Thus, it is unclear what limitations are being included in claim 29. For purposes of examination, claim 29 has been interpreted to depend from claim 28.
Claim 30, line 1 recites “The vibration device of claim 1” which is confusing because claim 1 has been cancelled. Thus, it is unclear what limitations are being included in claim 30. For purposes of examination, claim 30 has been interpreted to depend from claim 21.
Claim 31, line 1 recites “The vibration device of claim 10” which is confusing because claim 10 has been cancelled. Thus, it is unclear what limitations are being included in claim 31. For purposes of examination, claim 31 has been interpreted to depend from claim 30.
Claim 32, line 1 recites “The vibration device of claim 1” which is confusing because claim 1 has been cancelled. Thus, it is unclear what limitations are being included in claim 32. For purposes of examination, claim 32 has been interpreted to depend from claim 21.
Claim 33, line 1 recites “The vibration device of claim 1” which is confusing because claim 1 has been cancelled. Thus, it is unclear what limitations are being included in claim 33. For purposes of examination, claim 33 has been interpreted to depend from claim 21.
Claim 34, line 1 recites “The vibration device of claim 14” which is confusing because claim 14 has been cancelled. Thus, it is unclear what limitations are being included in claim 34. For purposes of examination, claim 34 has been interpreted to depend from claim 21.
Claim 36, line 1 recites “The method of claim 16” which is confusing because claim 16 has been cancelled. Thus, it is unclear what limitations are being included in claim 36. For purposes of examination, claim 36 has been interpreted to depend from claim 35.
Claim 37, line 1 recites “The method of claim 16” which is confusing because claim 16 has been cancelled. Thus, it is unclear what limitations are being included in claim 37. For purposes of examination, claim 37 has been interpreted to depend from claim 35.
Claim 37, the last two lines recite “responsive to viewing, by the first user, application of the output pattern of the vibration device to a second user” and it is unclear what structure(s) or step(s) are involved in the phrase “responsive to viewing, by the first user.” What operation(s) does the device perform “responsive” to the first user viewing the output pattern? What structure(s) determine when/if the first user has performed the viewing?
Claim 38, line 1 recites “The method of claim 16” which is confusing because claim 16 has been cancelled. Thus, it is unclear what limitations are being included in claim 38. For purposes of examination, claim 38 has been interpreted to depend from claim 35.
Claim 38, line 3 recites “the one or more EKG signals” which is confusing because line 2 recites “dual electrocardiogram (EKG) signals.” It appears this is intending to refer to these “dual” signals, but line 3 only requires “one or more” EKG signals. Examiner suggests reciting either --one or more EKG signals-- or --dual EKG signals-- throughout claim 38 to clarify how many EKG signals are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 30, and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (2013/0331745) in view of Zipper (2013/0261385), and Kuo et al. (2008/0287768).
Regarding claim 21, Sedic discloses a vibration device (Fig. 7) for delivering stimulation by providing one or more modifiable outputs (vibrations) to a user upon contact of the vibration device with a body of the user, comprising: 
a vibrator unit (massager 704 including vibration motor 756, Fig. 7) configured to provide a vibration output for delivering the stimulation (see lines 8-9 of [0025] and lines 10-12 of [0042]); 
a wireless transceiver (see the first two sentences of [0028] and lines 7-12 of [0047]) configured to communicate (see steps 804-810, Fig. 8) with a plurality of biofeedback sensors (temperature, heart rate, motion, touch, pressure sensors 716, Fig. 7); 
a memory unit (control module 708, Fig. 7; see the last sentence of [0036], there is a list of values for output motor power associated with different angles) configured to store stimulation mappings (see lines 15-35 of [0043], “The controller 702 will automatically respond to the detected heart rate by sending data regarding the specific adjustment in operation that the massager 704 should implement for that heart rate detected … as the heart rate changes, the massager 704 can change operation, including speeding up or slowing down, changing vibration patterns, etc.”  These associations between different heart rates and specific adjustments for those heart rates are considered to be a plurality of stimulation mappings. Thus, the vibration setting is “mapped” to the sensed condition(s) based on the associations), wherein the stimulation mappings guide an output pattern of the vibration device based on an output of the plurality of biofeedback sensors (see lines 15-35 of [0043], the output of the massager is guided based upon detected heart rate and/or temperature changes from the biofeedback sensors); and 
a controller (controller 702, Fig. 7) configured to evaluate the output of the plurality biofeedback sensors (sensors 716, Fig. 7; see the first two sentences of [0048] and steps 804-816 of Fig. 8A) based on a specified criterion in response to performance of a first stimulation mapping (see lines 15-35 of [0043], the controller adjusts the vibration based on a specified criterion, for example the detected heart rate. “The controller 702 will automatically respond to the detected heart rate by sending data regarding the specific adjustment in operation that the massager 704 should implement for that heart rate detected … as the heart rate changes, the massager 704 can change operation, including speeding up or slowing down, changing vibration patterns, etc.” Furthermore, note that steps 804-816 in Fig. 8A are shown to be repeatable. Thus, “as the heart rate changes” the controller is configured to automatically respond to the detected heart rate by repeating steps 804-816 to make a specific adjustment to the vibration operation for that heart rate detected. Each “specific adjustment in operation” is considered a separate stimulation mapping based on its association with “that heart rate detected” and the “first” stimulation mapping is considered to be the first association that the controller detects), and to modify the output pattern (“massage pattern 704 can change operation including speeding up or slowing down, changing vibration patterns, etc.” see lines 15-35 of [0043]) guided by a second stimulation mapping (the controller automatically provides “specific adjustment in operation … for that heart rate detected” and thus different detected heart rates are associated with specific adjustments. These associations between different heart rates and specific adjustments for those heart rates are a plurality of stimulation mappings, and the “second” stimulation mapping is considered to be the association that occurs after the “first” stimulation mapping) based on the output pattern guided by the first stimulation mapping (the second stimulation mapping will be “based on” the output pattern guided by the first stimulation mapping because the second stimulation mapping occurs after the massage from the first stimulation mapping. Therefore, any change in detected heart rate will be at least partially caused by the massage of the first stimulation mapping), wherein the modification of the second stimulation mapping is responsive to the evaluation of the output of the plurality of biofeedback sensors (sensors 716, Fig. 7) of the first stimulation mapping according to the specified criterion (see steps 804-816, Fig. 8A; when a second detected change in heart rate is detected to initiate the second stimulation mapping, this will be based on the heart rate data detected by the plurality of biofeedback sensors of the first stimulation mapping).
Sedic is silent regarding at least one of the plurality of biofeedback sensors (sensors 716, Fig. 7) being incorporated into a necklace; at least one of the stimulation mappings is reprogrammable.
Zipper teaches a related vibrating sexual stimulation device (Fig. 1) which has a programming port (port connector 451, Fig. 6) that is in electrical communication with the controller (controller 501, Fig. 8) such that modes of operation, firmware for operation of the vibrators, programming of keypad button functions, and other programmable aspects of the device may be downloaded and/or uploaded and used by the controller (501) and stored in memory (memory 502, Fig. 8; see the last two sentences of [0059]). Thus, the programming port (451) allows “any combination of vibration patterns” to be programmed into the controller (501) and memory (502; see the second sentence of [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and memory of Sedic to include a programming port in electrical communication with the controller and memory as taught by Zipper so that various vibration settings, mode of operation (such as stimulation mappings), and functions of the device may be reprogrammed and updated, as desired. Thus, at least one of the stimulation mappings of Sedic/Zipper would be reprogrammable through use of the programming port taught by Zipper.
The modified Sedic/Zipper device discloses a plurality of biofeedback sensors (sensors 716, Fig. 7, which include temperature, heart rate, etc.) but is silent regarding at least one of the plurality of biofeedback sensors (sensors 716, Fig. 7) being incorporated into a necklace. 
Kuo teaches a biofeedback device in the form of a necklace (necklace-type detector 100, Fig. 1) that incorporates a plurality of biofeedback sensors (reference electrode 110, working electrode 140, temperature sensor 150, Fig. 1). The necklace (100) is configured to be comfortably and aesthetically worn (see the penultimate sentence of the Abstract) to conveniently detect heart rate and body temperature of a user (see the first sentence of [0001]) and it includes a wireless transceiver (transceiver 164, Fig. 1). Additionally, the sensed biofeedback data can be wirelessly transmitted to other devices (see lines 7-8 of [0015]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the biofeedback sensors (i.e., at least one of heart rate or temperature sensing) of Sedic/Zipper to be incorporated into a necklace as taught by Kuo because this is a combination of prior art elements according to known techniques (providing a necklace with temperature and/or heart rate sensing capabilities with a wireless transceiver to transmit data) to provide predictable results. Furthermore, this sensing arrangement is comfortable, aesthetically pleasing, and conveniently transmits sensed data through a wireless transceiver to other devices (see the penultimate sentence of the Abstract of Kuo, and see lines 7-8 of [0015] of Kuo).
Regarding claim 22, the modified Sedic/Zipper/Kuo device discloses wherein the output pattern of the vibration device comprises a vibration intensity that corresponds to motion (see lines 25-34 of [0036] of Sedic, output motor power for vibration intensity is correlated with angle).
Regarding claim 23, the modified Sedic/Zipper/Kuo device discloses a set of control elements (buttons 302 and 302, [0039] lines 1-6 of Sedic) configured to receive inputs from the user to adjust the vibration output (see [0039] lines 1-6 of Sedic).
Regarding claim 24, the modified Sedic/Zipper/Kuo device discloses wherein the vibration output is responsively modified (changed settings) based on the inputs received from the user (see [0039] lines 1-6 of Sedic).
Regarding claim 25, the modified Sedic/Zipper/Kuo device discloses wherein the at least one of the stimulation mappings is reprogrammed (changed settings) based on the inputs received from the user (as taught by Zipper, the mode of operation, vibration patterns and functions of the vibrator are all able to be reprogrammed, see the last two sentences of [0059] of Zipper).
Regarding claim 26, the modified Sedic/Zipper/Kuo device discloses an accelerometer unit (motion sensor 712, Fig. 7 of Sedic; see the second and third sentences of [0024] of Sedic) wherein the output pattern (vibrations) of the vibrator device further includes an angular positioning of the vibration device via the accelerometer unit (see [0024] lines 1-10 of Sedic, the controller is part of the vibration device and angular positioning from the motion sensor can be used to control the vibration).
Regarding claim 30, the modified Sedic/Zipper/Kuo device discloses a local sensor unit (monitors 766, Fig. 7 and [0043] of Sedic) configured to locally detect biofeedback signals (temperature, heart rate, motion, touch, pressure, para. [0043] of Sedic) from the body of the user receiving the vibration output (“sensors or monitors 766 that detect or monitor one or more parameters associated with the body that is physically contacting the massager 704” see the second sentence of [0043] of Sedic).
Regarding claim 32, the modified Sedic/Zipper/Kuo device discloses wherein the necklace (Fig. 1 of Kuo) is positioned on a separate device from the vibrator unit (in the modified device, the necklace taught by Kuo is separate from the vibration motor 706 on the device 702 in Fig. 7 of Sedic. The sensed values from the necklace are sent to the device 702 via the wireless transceiver 164 of Kuo) and configured to be worn by a secondary user (this is a recitation of intended use. Furthermore, the modified device reads on the claim because the first sentence of [0044] of Sedic states the controller 702 and massager 704 “can be used to provide massage between two users” and the last ten lines of [0044] show that each user can help control the settings of the other user’s massage. Thus, the second user would be able to wear the necklace).
Regarding claim 33, the modified Sedic/Zipper/Kuo device discloses wherein the output of the plurality of biofeedback sensors (716, Fig. 7 of Sedic, as modified by Kuo’s biofeedback necklace) includes an electrocardiogram (EKG) signal indicative of a heartbeat (the electrodes 110, 140, Fig. 1 of Kuo measure the electrocardiographic signal, see the first sentences of [0001] and [0010], and this is indicative of a heart beat).
Regarding claim 34, the modified Sedic/Zipper/Kuo device discloses wherein the stimulation mapping comprises at least a vibration pattern that corresponds to the heartbeat (see lines 15-25 of [0043] of Sedic, the detected change in heart rate can cause the controller to change “vibration patterns”).
Regarding claim 35, Sedic discloses a method for delivering stimulation by providing one or more modifiable outputs (vibrations) via a vibration device (Fig. 7) to a user's body, comprising: 
providing a vibration output (via massager 704, which includes vibration motor 756, Fig. 7) to the body of the user (see lines 8-9 of [0025] and lines 10-12 of [0042]) according to a first stimulation mapping (see lines 15-35 of [0043], “The controller 702 will automatically respond to the detected heart rate by sending data regarding the specific adjustment in operation that the massager 704 should implement for that heart rate detected … as the heart rate changes, the massager 704 can change operation, including speeding up or slowing down, changing vibration patterns, etc.”  These associations between different heart rates and specific adjustments for those heart rates are considered to be a plurality of stimulation mappings. Each “specific adjustment in operation” is considered a separate stimulation mapping based on its association with “that heart rate detected” and the “first” stimulation mapping is considered to be the first association that the controller detects); 
receiving output (see steps 804-816, Fig. 8A) of a plurality of biofeedback sensors (temperature, heart rate, motion, touch, pressure sensor(s) 716, Fig. 7); 
storing stimulation mappings, including the first stimulation mapping, in a memory unit (control module 708, Fig. 7; see lines 15-35 of [0043] which describes the stimulation mapping(s). The control module automatically responds to detected heart rate data and sends data regarding specific adjustment(s) in operation that should be implemented for that heart rate. Thus, these control instructions to automatically respond are stored in a memory unit) wherein the stimulation mappings guide an output pattern of the vibration device based on an output of the plurality of biofeedback sensor (see lines 15-35 of [0043], the output of the massager is guided based upon detected heart rate and/or temperature changes from the biofeedback sensors); and 
evaluating, by a controller (controller 702, Fig. 7), the output of the plurality of biofeedback sensors (716, Fig. 7; see the first two sentences of [0048] and steps 804-816 of Fig. 8A) in response to the first stimulation mapping (see lines 15-35 of [0043], the controller adjusts the vibration based on a specified criterion, for example the detected heart rate. “The controller 702 will automatically respond to the detected heart rate by sending data regarding the specific adjustment in operation that the massager 704 should implement for that heart rate detected … as the heart rate changes, the massager 704 can change operation, including speeding up or slowing down, changing vibration patterns, etc.” Furthermore, note that steps 804-816 in Fig. 8A are shown to be repeatable. Thus, “as the heart rate changes” the controller is configured to automatically respond to the detected heart rate by repeating steps 804-816 to make a specific adjustment to the vibration operation for that heart rate detected. Thus, the first stimulation mapping will be evaluated as steps 804-816 repeat) and based on a specified criterion (the detected heart rate); and 
in response to said evaluating (in response to evaluating sensed body parameter(s) at steps 814, 816, Fig. 8A), modifying, by the controller (702; “massage pattern 704 can change operation including speeding up or slowing down, changing vibration patterns, etc.” see lines 15-35 of [0043]), the output pattern guided by a second stimulation mapping  (the controller automatically provides “specific adjustment in operation … for that heart rate detected” and thus different detected heart rates are associated with specific adjustments. These associations between different heart rates and specific adjustments for those heart rates are a plurality of stimulation mappings, and the “second” stimulation mapping is considered to be the association that occurs after the “first” stimulation mapping) based on the output pattern guided by the first stimulation mapping (the second stimulation mapping will be “based on” the output pattern guided by the first stimulation mapping because the second stimulation mapping occurs after the massage from the first stimulation mapping. Therefore, any change in detected heart rate will be at least partially caused by the massage of the first stimulation mapping).
Sedic is silent regarding at least one of the plurality of biofeedback sensors is incorporated into a necklace; and at least one of the stimulation mappings is reprogrammable.
Zipper teaches a related vibrating sexual stimulation device (Fig. 1) which has a programming port (port connector 451, Fig. 6) that is in electrical communication with the controller (controller 501, Fig. 8) such that modes of operation, firmware for operation of the vibrators, programming of keypad button functions, and other programmable aspects of the device may be downloaded and/or uploaded and used by the controller (501) and stored in a memory unit (memory 502, Fig. 8; see the last two sentences of [0059]). Thus, the programming port (451) allows “any combination of vibration patterns” to be programmed into the controller (501) and memory unit (502; see the second sentence of [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and memory unit of Sedic to include a programming port in electrical communication with the controller and memory unit as taught by Zipper so that various vibration settings, mode of operation (such as stimulation mappings), and functions of the device may be reprogrammed and updated, as desired. Thus, at least one of the stimulation mappings of Sedic/Zipper would be reprogrammable through use of the programming port taught by Zipper.
The modified Sedic/Zipper device discloses a plurality of biofeedback sensors (sensors 716, Fig. 7, which include temperature, heart rate, etc.) but is silent regarding at least one of the plurality of biofeedback sensors (sensors 716, Fig. 7) being incorporated into a necklace. 
Kuo teaches a biofeedback device in the form of a necklace (necklace-type detector 100, Fig. 1) that incorporates a plurality of biofeedback sensors (reference electrode 110, working electrode 140, temperature sensor 150, Fig. 1). The necklace (100) is configured to be comfortably and aesthetically worn (see the penultimate sentence of the Abstract) to conveniently detect heart rate and body temperature of a user (see the first sentence of [0001]) and it includes a wireless transceiver (transceiver 164, Fig. 1). Additionally, the sensed biofeedback data can be wirelessly transmitted to other devices (see lines 7-8 of [0015]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the biofeedback sensors (i.e., at least one of heart rate or temperature sensing) of Sedic/Zipper to be incorporated into a necklace as taught by Kuo because this is a combination of prior art elements according to known techniques (providing a necklace with temperature and/or heart rate sensing capabilities with a wireless transceiver to transmit data) to provide predictable results. Furthermore, this sensing arrangement is comfortable, aesthetically pleasing, and conveniently transmits sensed data through a wireless transceiver to other devices (see the penultimate sentence of the Abstract of Kuo, and see lines 7-8 of [0015] of Kuo).
Regarding claim 36, the modified Sedic/Zipper/Kuo method discloses wherein the output pattern comprises a back-to-front activation of a motor providing the vibration output, the back-to-front activation corresponding to the motion of the vibration device (see lines 13-17 of [0024] of Sedic, the motion sensor detects at least six different orientation positions that correspond to different adjustments such as left, right, up, down, back, and front).
Regarding claim 37, the modified Sedic/Zipper/Kuo method discloses wherein said receiving output of the plurality of biofeedback sensors (716, Fig. 7 of Sedic, as modified by Kuo) further comprises: receiving the output from a first user wearing at least one biofeedback sensor of the plurality of biofeedback sensors (Sedic discloses a two-way massager apparatus with controller 702 be used to provide massage between two users, see the first sentence of [0044] and the last ten lines of [0044]. Furthermore, in the modified device, at least one of the users would be wearing the necklace taught by Kuo) responsive to viewing, by the first user, application of the output pattern (massage/vibration) of the vibration device to a second user (see paragraph [0044] of Sedic, two-way massage can be provided, and a user can control settings of the massage being given to another user. The first viewer would be able to view the application of the massage/vibration to the second user when the users are in the same room).
Regarding claim 38, the modified Sedic/Zipper/Kuo method discloses detecting dual electrocardiogram (EKG) signals from the body of the user receiving the vibration output (electrodes 110, 140, Fig. 1 of Kuo will each collect signal(s) for the electrocardiogram. Due to two electrodes being used, this is considered dual electrocardiogram signals), the one or more EKG signals indicative of a heartbeat of the user (the electrodes 110, 140, Fig. 1 of Kuo measure the electrocardiographic signal, see the first sentences of [0001] and [0010], and this is indicative of a heart beat); and transmitting the dual EKG signals to a processor configured to perform the evaluating (see Fig. 5, the penultimate sentence of [0009], and the last four lines of [0027] of Kuo. The wireless transceiver transmits data to a far-end computer for analysis), using a wireless communication mechanism (wireless transceiver 164, Fig. 1 of Kuo).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (2013/0331745) in view of Zipper (2013/0261385), and Kuo et al. (2008/0287768) as applied to claim 21 above, and further in view of Imboden et al. (2007/0179414).
Regarding claim 27, the modified Sedic/Zipper/Kuo device is silent regarding further comprising: a heating unit wherein the output pattern of the vibrator device further includes a heating output via the heating unit; an audio unit wherein the output pattern of the vibrator device further includes an audio output via the audio unit.
Imboden teaches a related vibrating sexual stimulation device (Fig. 1) with a controller (microcontroller 54, or microcontroller 72, Fig. 5), a massager configured to vibrate (massager 12 with vibration motor(s) 46A, 46B, Figs. 4-5), and one or more biofeedback sensors (“one or more biofeedback sensors can be used to detect one or more bodily functions such as a level of arousal as indicated by heart rate, respiratory rate, body temperature, galvanic skin resistance, blood flow, muscular activity, neural activity, etc., the bodily function data used to control the operation of the massager” see the third sentence of [0086]). Imboden’s personal vibrator has additional heating functionality with infrared emitters or other heat sources (heating unit configured to provide a heating output; see the last sentence of [0106]) as an additional pleasurable output for the user, and an audio device such as a speaker or beeper (see the last sentence of [0056]; see also the second sentence of [0087]]) as a form of user-discernable feedback for the battery status of the device (see the last sentence of [0056]). Imboden uses the biofeedback sensors to detect “bodily function data” such as a level of arousal as indicated by various physiological parameters, and the bodily function data is used to control the operation of the massager ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Sedic/Zipper/Kuo vibration device with both a heating unit configured to provide a heating output and an audio unit configured to provide an audio output, as taught by Imboden, in order to provide additional functionality to the device to provide additional thermal stimulation for the user (Imboden last sentence of [0106]) and to enable the user to more easily discern the device’s battery status (Imboden last sentence of [0056]).
Regarding claim 28, the modified Sedic/Zipper/Kuo/Imboden device discloses wherein the vibration device is further configured to identify the output of the plurality of biofeedback sensors (see lines 1-39 of [0043] of Sedic, the controller of the device is able to “identify” sensor data because it analyzes the sensed data and can specifically respond to biofeedback data such as detected heart rate).
 The modified device does not specifically state the output of the plurality of biofeedback sensors is associated with the heating output and the audio output; and the controller configured to evaluate the output of the plurality of biofeedback sensors associated with the heating output and the audio output of the first stimulation mapping based on the specified criteria, and to modify the output pattern of the second stimulation mapping based on the specified criterion as associated with the first stimulation mapping.
However, the modified device has the same structure(s) as claimed, and Sedic and Imboden have already taught that the operational parameters of the stimulation apparatus are modified in accordance with the output of the biofeedback sensor(s) and the specified criterion (i.e., heart rate) (see the third sentence and the last sentence of [0086] of Imboden and see lines 15-35 of [0043] of Sedic).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sedic/Zipper/Kuo/Imboden to further evaluate the output of the plurality of biofeedback sensors associated with the heating output and audio output of the first stimulation mapping based on the specified criterion and to modify the output pattern of the second stimulation mapping based on the specified criterion as associated with the first stimulation mapping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 29, the modified Sedic/Zipper/Kuo/Imboden device discloses wherein the second output pattern comprises at least a temperature change that corresponds to the biofeedback signals (Imboden teaches implementing biofeedback sensors to use body data such as body temperature to control operation of the massager, see the third sentence of [0086]; and the modified massager includes heating function for pleasure to the user, see the last sentence of [0106] of Imboden. The temperature change “corresponds to” the biofeedback signals because the biofeedback signals include sensing changes in body temperature. “Corresponds to” is a broad phrase).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (2013/0331745) in view of Zipper (2013/0261385), and Kuo et al. (2008/0287768) as applied to claims 30 above, and further in view of Blumenthal (7,762,945).
Regarding claim 31, the modified Sedic/Zipper/Kuo device is silent regarding wherein at least one of the plurality of biofeedback sensors are incorporated into any of a ring, an earring, spectacles, or clothing.
Blumenthal teaches a related sexual stimulation system (Figs. 1-4) which has a biofeedback sensor (wrist mounted sensor 28, Fig. 3, “a pulsimeter attached to the wrist” to detect a user’s heart beat, see col. 4, lines 56-63, or temperature and skin resistance, see col. 4, lines 65-67; the wrist mounted sensor 28 also is able to detect the user’s motion, see col. 5, lines 6-10). Thus, the biofeedback sensor (28) is incorporated into clothing (wrist mounted sensor 28 is shown to be worn on the wrist in Fig. 3, and thus, it reads on the broadest reasonable interpretation of clothing as it is a covering worn on the body).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one biofeedback sensor of the Sedic/Zipper/Kuo device to have the sensor incorporated into a piece of clothing such as a wrist band as taught by Blumenthal because this will allow the user to control the operation of the device and provide biological feedback while still having free use of their hand.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 is merely a broader version of claim 1 of U.S. Patent No. 10,828,231. For example, claim 21 does not require “at least two biofeedback sensors of a matching type that generate differential readings.”
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 is merely a broader version of claim 2 of U.S. Patent No. 10,828,231. For example, claim 22 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 2 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 is merely a broader version of claim 3 of U.S. Patent No. 10,828,231. For example, claim 23 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 3 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 is merely a broader version of claim 4 of U.S. Patent No. 10,828,231. For example, claim 24 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 4 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 is merely a broader version of claim 5 of U.S. Patent No. 10,828,231. For example, claim 25 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 5 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 is merely a broader version of claim 6 of U.S. Patent No. 10,828,231. For example, claim 26 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 6 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 is merely a broader version of claim 7 of U.S. Patent No. 10,828,231. For example, claim 27 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 7 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 is merely a broader version of claim 8 of U.S. Patent No. 10,828,231. For example, claim 28 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 8 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 is merely a broader version of claim 9 of U.S. Patent No. 10,828,231. For example, claim 29 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 9 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 is merely a broader version of claim 10 of U.S. Patent No. 10,828,231. For example, claim 30 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 10 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 is merely a broader version of claim 11 of U.S. Patent No. 10,828,231. For example, claim 31 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 11 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 is merely a broader version of claim 12 of U.S. Patent No. 10,828,231. For example, claim 32 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 12 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 is merely a broader version of claim 13 of U.S. Patent No. 10,828,231. For example, claim 33 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 13 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 is merely a broader version of claim 14 of U.S. Patent No. 10,828,231. For example, claim 34 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 14 of U.S. Patent No. 10,828,231 depends from claim 1).
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 35 is merely a broader version of claim 15 of U.S. Patent No. 10,828,231. For example, claim 35 does not require “at least two biofeedback sensors of a matching type that generate differential readings.” 
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 36 is merely a broader version of claim 16 of U.S. Patent No. 10,828,231. For example, claim 36 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 16 of U.S. Patent No. 10,828,231 depends from claim 15).
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 is merely a broader version of claim 17 of U.S. Patent No. 10,828,231. For example, claim 37 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 17 of U.S. Patent No. 10,828,231 depends from claim 15).
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,828,231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 38 is merely a broader version of claim 18 of U.S. Patent No. 10,828,231. For example, claim 38 does not require “at least two biofeedback sensors of a matching type that generate differential readings” (noting that claim 18 of U.S. Patent No. 10,828,231 depends from claim 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomis (4,662,378) discloses a necklace for detecting biological signals such as a heart beat, and having a wireless transmission component. Amano et al. (6,126,595) discloses a pulse wave sensor incorporated into a necklace. Levy (7,104,950) discloses a related sexual stimulation device with a sensor device incorporated into a ring. Counts et al. (2006/0242234) discloses a related sensor device that is incorporated into a smart necklace. Kuo et al. (2011/0137188) discloses a related sensor device incorporated into a necklace. Shaoulian (2014/0114142) discloses a related necklace comprising a biological sensor for parameters such as pulse rate, temperature, skin temperature, sweat, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785